IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-39,220-02


EX PARTE TODD MUNSINGER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2000-F-00146
IN THE DISTRICT COURT FROM CASS COUNTY 


Per curiam.

O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of the offense of
burglary of a building and sentenced to imprisonment for ten years. 
	On February 19, 2008, an order granting the State an extension to file an answer in this cause
was issued by the trial court . The habeas record has been forwarded to this Court prematurely. We
remand this application to Cass County to allow the trial judge to complete an evidentiary
investigation and enter findings of fact and conclusions of law.
	The District Clerk of Cass County is ordered to forward this application to this Court after
the judge of the Judicial District Court completes an evidentiary investigation and enters  findings
of fact and conclusions of law.

Filed:  March 19, 2008
Do not publish